Citation Nr: 1229506	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension and hypertensive heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from December 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  In his August 2005 substantive appeal [VA Form 9] he declined the option of testifying at a person hearing.

This claim came before the Board in October 2008 and December 2009.  In December 2009, the Board denied the Veteran's claim of entitlement to service connection for hypertension and hypertensive heart disease.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a February 2011 Order vacating, in part, the December 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  In October 2011, the Board remanded this claim to obtain a new VA heart and hypertension examination, which was conducted in December 2011.  As such, the claim has been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's current hypertension and hypertensive heart disease did not manifest during service, is not otherwise shown to be causally or etiologically related to service, and is not shown to have manifested to a compensable degree within one year from the date of separation from service. 
CONCLUSION OF LAW

Hypertension and hypertensive heart disease were not incurred in or aggravated by active duty service, nor may they be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's claim, letters dated in September 2003 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was also provided with a March 2006 notice letter that informed him of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case were provided to him in April 2008, September 2009, and May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in October 2004, May 2009, and December 2011, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its October 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a supplemental statement of the case in May 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from hypertension and hypertensive heart disease as a result of his time in active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because hypertension was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disability on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Analysis

The question in this case is centered on the etiology of the Veteran's hypertension, not whether a current diagnosis is present.  Treatment for hypertension is shown for many years in the outpatient records, and confirmed in the VA examination reports.  The salient question is whether it manifested during active service, or within one year of discharge.

The Veteran's service treatment records were reviewed for evidence of hypertension during his active duty.  The November 1976 entrance examination is negative as to any abnormal blood pressure reading.  A "Report of Additional Information" accompanying that examination, however, notes that the Veteran was seen by a physician for his heart in July 1976, several months prior to his entry into service.  There was no listing of the specific reason for the pre-service treatment.  The report does indicate that there was no change in his physical qualification for entry into service based upon that pre-service treatment.

In July 1977, the Veteran sought treatment for a "recurring heart condition which starts to beat real fast and breaks out in a cold sweat."  Heart palpitations were noted.  The following month, a physician noted that when the Veteran made a movement, his heart sped up, which rendered him motionless and with chest pain.  His blood pressure was recorded as 136/90 and 140/92.  The Veteran was discharged from service shortly thereafter, and his October 1977 Report of Medical History notes "intermittent chest pain with palpitations."  The Board notes that the Veteran is presently service-connected for tachycardia, which is attributable to these in-service incidents of palpitations.  See June 2005 Rating Decision.  Whether the high blood pressure readings noted in August 1977 represent the initial manifestation of the Veteran's currently diagnosed hypertension is the question that must be addressed. 

The Board again notes that if the Veteran's hypertension manifested to a degree of 10 percent or more within one year of his October 1977 discharge, the condition can be presumptively service-connected under 38 C.F.R. § 3.307.  The earliest post-service medical evidence in the claims file is dated March 1983, and it is for treatment of the neck, and absent any blood pressure readings.  Even if this record had diagnosed the Veteran with hypertension, this was more than six years from the Veteran's discharge from service, such that the presumptive regulations do not apply.  However, service connection may also be granted for any disability shown after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

A June 1992 Inpatient Nursing Assessment, during the Veteran's treatment for substance abuse at the VA Medical Center in Jackson (VAMC - Jackson) notes the Veteran's "History of Heart Disease" with a notation that "? Maybe associated with drug use."  His blood pressure was recorded as 147/96 at that time and his list of "current physical problems" included high blood pressure.  In October 1994, an outpatient treatment record from the VAMC - Jackson shows that the Veteran's blood pressure was measured as 168/112, and then rechecked at 192/90.  A diagnosis of hypertension is shown in this report.  The Veteran has essentially been treated for hypertension since that time.  Thus, the earliest showing in the medical evidence of diagnosed hypertension is June 1992, more than fifteen years following the Veteran's discharge from service. 

In October 2004, the Veteran was afforded a VA/QTC examination.  The examiner accurately summarized the Veteran's history, and noted the in-service blood pressure readings of 136/90 and 140/92 in August 1977.  The examiner confirmed that these in-service readings are "certainly" hypertensive in nature, and "it is not without possibility that his hypertensive problems also began while on active duty."  The examiner diagnosed systemic arterial hypertension, with secondary hypertensive cardiovascular disease.  The examiner went on to say that he could not tell whether the in-service instances of elevated blood pressure continued through the time of the examination.

Due to the lack of certainty in the October 2004 examiner's opinion, the Board remanded this issue in October 2008 with an order to obtain a new medical opinion.  In May 2009, the Veteran was afforded a new examination.  The examiner noted that the Veteran's blood pressure has remained "persistently elevated despite being prescribed multiple anti-hypertension medications," although "there is pharmacy refill data suggesting that [the Veteran] has not been compliant with his blood pressure medications."  Based upon his review of the record, the examiner opined that "it is less likely than not (probability less than 50%) that the Veteran's hypertension and hypertensive heart disease was caused by disease or injury during service."  He further stated that "it is more likely that his condition has developed as a result of familial predisposition combined with lifestyle and dietary choices that the Veteran has made subsequent to being discharged from the military."

Pursuant to the February 2011 JMR, in December 2011, the Veteran was afforded an additional VA examination.  At that time, he was diagnosed with stable angina, supraventricular arrhythmia, chronic congestive heart failure, hypertension and hypertensive heart disease.  The Veteran was not diagnosed with ischemic heart disease.  The Veteran reported that he was not told the ramifications of hypertension when it was discovered he was hypertensive in service.  Specifically, the Veteran reported that he sustained injuries to his back and neck in 1977.  While an inpatient, the Veteran stated that he was told that he had hypertension.  After he was released from the hospital, the Veteran claimed that he was to receive a medical discharge, but this was prevented by his captain.

In 1978, following his service discharge, the Veteran stated he was again diagnosed with hypertension by a VA physician but was not prescribed any medication.  The Veteran stated that he could not afford to go to a doctor due to the distance.  As a result he gook garlic and vinegar, since a doctor in Jackson, Mississippi told him this would help with his condition.  In approximately 2001 - 2002, the Veteran was prescribed hypertensive medication at the Atlanta VAMC and has been on medication ever since that time.  At the time of the examination, the Veteran's blood pressure readings were 160/102, 148/98, and 152/93.  

Upon review of the Veteran's claims file, the examiner noted that upon enlistment in November 1976, the Veteran's blood pressure was normal, recorded as 124/78.  In April 1977, the Veteran was seen for complaints of a recurring heart condition, to include palpitation.  His blood pressure reading at that time was 132/88, with a normal chest x-ray.  An additional in-service visit for low back pain noted blood pressure of 136/90.  In August 1977, the Veteran was seen for severe neck pain and his blood pressure was noted as 140/92 with a recheck of 128/92.  One month later, in September 1977 during his discharge examination, the Veteran was normotensive, with blood pressure of 118/72.  In March 1983, blood pressure was noted as 110/72 without medication by the Jackson VAMC.  

In November 1991, the Veteran was treated for bronchitis with blood pressure noted as 140/98.  In December 1994, the Veteran's blood pressure was 126/66.  It was noted that he had hypertension and substance abuse but was not on any medication.  In February 1993, the Veteran was treated for chemical dependence, with a noted history of crack and tobacco use.  During that hospitalization, his systolic blood pressure ranged from 120 to 150 and diastolic ranged from 60 to 110.  He was prescribed hydrochlorothiazide (HCTZ) for his hypertension at 25 milligrams (mg) and later increased to 50 mg of HCTZ daily.  In April 1995, July 1995, and December 1995, the Veteran's blood pressure was noted as elevated.  During a cardiology evaluation for palpitation in May 2000, the Veteran's blood pressure was 166/106.  He was prescribed Atenolol at 50 mg, Lisinopril at 20 mg, Diltazem at 300 mg, along with a holter monitor recommendation.  A VA clinic visit in December 2000, noted a blood pressure reading of 168/82.  The Veteran reported discontinuing Atenolol previously prescribed for palpitation and noted that he felt less palpitation off the medication.  His diagnoses were low back pain, hypertension, and acute bronchitis.  An October 2004 treatment record noted blood pressure readings of 170/120 and 164/110.

The VA examiner concluded that based on review of the above, the Veteran's August 1977 in-service blood pressure readings were not the initial manifestation of the his currently diagnosed hypertension.  In support of this conclusion, the VA examiner noted that according to the seventh report of the Joint National Committee (JNC), diagnosis of hypertension is based upon the average of two or more properly measured readings at each of two or more visits after an initial screen.  The JNC further explained that in the absence of end-organ damage, the diagnosis of mild hypertension should not be made until the blood pressure has been measured on at least three to six visits, spaced over a period of weeks to months.  It is also mentioned that numerous studies have shown that the blood pressure drops by an average of 10 to 15 mmHg between visits one and three in patients who appear to have elevated blood pressure readings, when they are in fact normotensive.

Based on the above listed criteria, the VA examiner opined that a month after the Veteran's initial reading, he was found to be normotensive at discharge.  It was noted that there are two types of high blood pressure, (1) primary (essential) hypertension, which has no identifiable cause and tends to develop gradually over many years and (2) hypertension that is caused by an underlying condition, such as adrenal gland tumors, congenital blood vessel defects, certain medications, and illegal drugs.  With respect to the second type of hypertension, when the cause is removed, the patient will become normotensive.  Following his discharge from service, the first know blood pressure reading for the Veteran was in 1983 and was normal.  The VA examiner stated that the Veteran's previous lifestyle of crack cocaine use would produce vasoconstriction, as it causes release of catecholamines from central and peripheral stores that will result in, amongst other symptoms, systemic blood pressure.  In rendering this opinion, the examiner referenced: the Seventh report of the JNC on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure and Hypertension, December 2003; Norman M. Kaplan, N.M. & Frank J. Domino, F.J. (2011): Overview of Hypertension in Adults.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present case, the evidence regarding the etiology of the Veteran's hypertension includes one speculative medical opinion, two negative medical opinions, and the Veteran's lay assertions.  As a result of the aforementioned negative findings, the preponderance of the evidence is against establishing that the Veteran's current hypertension was incurred in service.  Although the service treatment records show elevated blood pressure during service, there is a lapse of more than fifteen years between those recordings and the first post-service evidence of hypertension.  There is no evidence of continuity of symptomatology from service to the present and the two probative VA medical opinions determined that the in-service blood pressure readings were not a precursor to the Veteran's later diagnosis of hypertension.  As noted by the December 2011 VA examiner, the fact that the Veteran had a significant drug abuse problem, for which he received in-patient treatment, was likely the cause of his later diagnosed hypertension.  The Board finds that these facts, in conjunction with the medical evidence detailed above, constitute significant evidence against the Veteran's claim.

While the Veteran clearly contends that there is a medical nexus, such a suggestion by either the Veteran or his representative is not sufficient medical evidence of such a nexus.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time, lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Competent medical evidence of a nexus is required for service connection, and no such evidence exists in this case. 

Given the foregoing, the benefit of the doubt rule is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence weighs against the claim.  A causal connection is required between the Veteran's current disability and his active service.  In the absence of any such objective evidence, entitlement to service connection is not warranted.  The appeal is denied. 


ORDER

Entitlement to service connection for hypertension and hypertensive heart disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


